Citation Nr: 0824240	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1971 to October 
1976 and subsequent service in the National Guard. 

This appeal to the Board of Veterans' Appeals (Board) 
originated from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board points out that the veteran withdrew his claim for 
PTSD in March 2006.  38 C.F.R. § 20.204.  However, the 
veteran's representative reactived his service connection 
claim for PTSD later that same month.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2006 VA psychological evaluation did not 
diagnose PTSD.  However, a March 2006 private physician, Dr. 
J.C.M., diagnosed PTSD and related this condition to service.

2.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in November 2004, January and April 2005 and March 
2006 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA would obtain and assist him in obtaining; 
(3) informed him about the information and evidence he was 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the May 
2007 supplemental statement of the case (SSOC).  This is 
important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  VA considers an examination 
or opinion necessary to make a decision on the claim if the 
evidence of record (1) contains competent evidence that the 
claimant has a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
be associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Since the veteran has failed to establish he currently has a 
confirmed in-service stressor, VA is not required under 
McLendon to schedule him for a VA examination to determine 
the etiology of a condition that, for all intents and 
purposes, does not even exist.  The Board further notes that 
in January 2006, a VA physician concluded that the veteran's 
symptoms did not fit the criteria for a diagnosis of PTSD.  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II. Whether the Veteran is Entitled to Service Connection for 
PTSD

Service connection for PTSD requires the following three 
elements: (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and (3) medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, the record shows that the 
veteran has been diagnosed with PTSD by a private physician, 
Dr. J.C.M.  In this regard, private treatment records dated 
in March 2006 contain a diagnosis of PTSD based on the 
veteran's reports of traumatic events while serving in 
Vietnam.  Thus, the first element of a successful PTSD claim 
has been established.

Therefore, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown 
through military citation or other appropriate evidence that 
a veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  His available service 
personnel records do not show that he served on the ground in 
Vietnam.  The veteran is shown to have participated in ready 
operations in the contiguous waters of the Vietnam from April 
1972 to August 1972 while aboard the USS St. Louis (AKA/LKA-
116).  The veteran's personnel records also show his military 
occupational specialty (MOS) as an auto mechanic.  His DD 
Form 214 does not show that he was awarded the Combat Action 
Ribbon, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  

Despite the lack of any combat award, a July 2005 statement 
contends that the veteran is entitled to a Combat Action 
Ribbon.  In support of his claim, the veteran submitted 
copies from the Internet, which indicate that the USS St. 
Louis (AKA/LKA-116) received the Combat Action Ribbon in May 
1972.  However, the Board can find no authority for the 
proposition that receipt of a Combat Action Ribbon by a ship, 
even if the veteran served aboard the ship during the period 
for which the medal was awarded, is sufficient to verify an 
individual's participation in combat.  The phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Here, the history of the 
USS St. Louis provided by the veteran reflects that the USS 
St. Louis did, in fact, earn a campaign star and later, the 
Combat Action Ribbon, for offloading South Vietnamese Marines 
and US Navy Seals, but mere service in a combat area or 
combat zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  Since the Board finds that the veteran did not 
participate in combat, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

However, no in-service stressor has been verified because the 
record failed to show his direct participation in any of the 
alleged stressors or he failed to provide enough details 
concerning his alleged stressors.  The veteran reported the 
following stressors in his VA psychological examination in 
January 2006, in various written statements, and during his 
July 2006 RO formal hearing.

First, the veteran related an incident concerning incoming 
fire received off the coast of Vietnam and returning fire.  
In a July 2006 statement, the veteran said that since he did 
not have any mechanical responsibilities aboard the ship, he 
was assigned to the ship's port side 3 inch gun mount in 
support of the South Vietnamese troops efforts to retake 
Quang Tri.  In support of his claim, the veteran submitted a 
buddy statement in July 2006 from W. C. who confirmed that 
they were assigned to the gun mount as loaders.  However, 
this statement does not indicate that they participated in 
any combat operations and the RO was unable to verify Mr. 
C.'s service.  In addition, the RO requested morning reports 
concerning this incident but received a negative response in 
September 2006.  A follow-up with the National Personnel 
Records Center (NPRC) in December of 2006 indicated that this 
event was not of record.  

Second, the veteran claimed that another marine opened fire 
on him and other marines while he was stationed at Camp 
Hansen, Okinawa.  In support of his claim, the veteran 
submitted another buddy statement from W. C. confirming that 
a shooting did take place at Camp Hansen but Mr. C.'s 
statement noted that he did not see the veteran present at 
the time of the incident.  In December 2006, the veteran 
submitted this incident to the NPRC but they were unable to 
verify this incident occurred. 

Third, the veteran reported witnessing a plane crash and 
assisting in the removal of crash debris and the remains of 
the pilot of an A-6 Intruder in April 1975 at Camp Lejeune.  
In support of his claim, the veteran submitted buddy 
statements from A. G. and R. L. confirming a plane crash at 
Camp LeJeune in April or May 1975 and the subsequent rescue 
of the pilot's body.  While Mr. G. remembered the A-6 
Intruder crash he did not indicate that the veteran witnessed 
the incident or participated in the recovery of the pilot's 
remains.  In a letter written by the veteran and signed by 
Mr. L., Mr. L. stated that he and the veteran witnessed the 
plane crash and recovered the pilot's body.  In addition, the 
veteran submitted a copy of a newspaper article which 
confirmed that a military aircraft crashed at Camp LeJeune in 
1975.  Nevertheless, the veteran's service personnel records 
show that the veteran was stationed in Norfolk Virginia from 
August 1974 to the time of his discharge in October 1976, 
precisely during the time period of the event in question.  
As such, the Board finds that Mr. L.'s buddy statement 
provides no probative value as it is contrary to the record.  
Despite Mr. L.'s buddy statement to the contrary, VA is 
unable confirm the veteran's presence at Camp LeJeune when 
this incident occurred in April or May 1975.  While the 
veteran's personnel records indicate that he was stationed in 
Camp LeJeune from April 1973 to May 1973 and from April 1974 
to July 1974, the record clearly demonstrates at the time of 
the plane crash in April or May 1975, the veteran was in 
Norfolk, Virginia.

Fourth, the veteran claims that his drill instructor harassed 
and abused him on numerous occasions during boot camp.  The 
Board notes that 38 C.F.R. § 3.304(f) addresses the type of 
evidence that the Board may consider relevant in 
corroborating the occurrence of a stressor in claims for 
service connection for PTSD resulting from a personal 
assault.

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the alleged events.  Therefore, evidence from 
sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following a claimed assault is 
one type of relevant evidence that the Board may take into 
account.  Examples of behavior changes that may constitute 
evidence of the stressor include a request for a transfer to 
another military duty assignment, deterioration in work 
performance, episodes of depression, or unexplained economic 
or social behavior changes.  Id.


During the veteran's first year of service, the veteran's 
service medical records do not reflect any treatment for 
complaints of depression or problems that might be indicative 
of stress resulting from conduct attributed to the veteran's 
drill instructor.  In addition, while a January 1972 Report 
of Medical History notes he checked the box "Yes" for 
depression or excessive worry and nervous trouble, subsequent 
service medical records note that the veteran had bouts of 
situational depression due to marital problems and from the 
prolonged illness of both of his wife's parents.  
Consequently, the record demonstrates that the veteran 
requested a humanitarian transfer or discharge from the 
service in August 1974.  

In October 1975 the veteran reported overwhelming personal 
problems involving terminal illnesses in his wife's family.  
The impression was tension headaches and the examiner stated 
that he would certainly concur with the veteran's transfer or 
discharge for humanitarian reasons.  In November 1975 the 
veteran complained of nervousness and tension headaches.  The 
impression was situational depression.  As a result, the 
military physician referred the veteran for a psychiatric 
consultation.  When examined, the veteran reported a history 
of increasing sadness, despondency and inner apathy with his 
current situation especially how the illnesses of his wife's 
parents had had a deleterious effect on his marriage.  The 
physician noted that the veteran's mental status was 
consistent with a diagnosis of moderately severe anti-social 
personality in severe distress over his current 
circumstances.  This examiner recommended a humanitarian 
transfer or an administrative discharge from service due to a 
long-standing character disorder.  In May 1976 a military 
physician diagnosed situational depression again and 
referenced his prior psychological examination, and the 
veteran received a humanitarian discharge in October 1976.

Thereafter, the veteran underwent a physical to enlist in the 
Ohio National Guard in September 1978.  On his Report of 
Medical History in September 1978, the veteran again reported 
that he had been previously discharged from active duty for 
humanitarian reasons due to the health of his in-laws.

The veteran left the Ohio National Guard in November 1979.

Hence, the veteran's service medical records are negative for 
evidence of any injury consistent with his claimed personal 
assault.  Further, the veteran did not seek any medical 
treatment for any physical injuries consistent with the 
claimed assault.  In this regard, the veteran's service 
personnel and medical records are negative for any complaints 
of or treatment for any condition inflicted by his drill 
instructor.  Indeed, he did not submit any buddy statements 
in support of this stressor.  Beyond this, the Board must 
find that, overall; the service record provides evidence 
against this claim.

The Board thus finds that the veteran has not provided 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  The determination of the 
sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  In this case, although the 
veteran has been diagnosed with PTSD, the Board finds no 
credible evidence which verifies any of his claimed 
stressors.

It is important for the veteran to understand that if there 
is no combat experience, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288- 
89 (1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base).  
In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).

In this case, however, following a detailed review of this 
evidence, the Board finds that the veteran's stressors do not 
provide a basis to grant service connection for PTSD.  The 
veteran's statements, even in light of Pentecost, do not 
provide a basis to obtain more information regarding the 
alleged stressors or provide a basis to grant PTSD.  There is 
simply no evidence that the veteran was present during the 
plane crash, participated in combat, was in the vicinity when 
a marine fired on others in Okinawa or was subjected to 
harassment and abuse during training.

Although the veteran is competent to proclaim having 
experienced stressful events during service, his testimony of 
this is not credible given the lack of any objective evidence 
confirming his allegations.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
The lapse of so many years, more than two decades after his 
separation from service and the first documented complaint or 
treatment for the claimed disorder is probative evidence to 
be considered in determining whether his current disability 
is traceable back to his military service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.).

In short, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veterans Claims Assistance Act (VCAA) was signed into law 
effective November 9, 2000, and it prescribed several 
requirements regarding VA's duties to notify and to assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

VA has a duty to assist the veteran in obtaining evidence to 
support his claim.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3/159; 
see also Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002); 
Charles v. Prinicipi, 16 Vet. App. 370 (2002).

In this case at hand, VA failed to satisfy its duty to obtain 
relevant medical records.  Specifically, the veteran claims 
that he received treatment for depression at the VA Medical 
Center (VAMC) in Columbus, Ohio within one month of discharge 
from service.  Indeed, he claims he had treatment for 
depression from November 1976 to mid 1977, at which time he 
obtained private insurance through his employer.  
Unfortunately, all of his private physicians records were 
destroyed due to the death of the physician or because of the 
age of the records requested.  He tried to obtain these 
records but was told they may have been transferred to the 
VAMC in Chillicothe, Ohio.  And since there is no indication 
VA ever made any attempt to locate these particular records, 
the AMC should attempt to obtain them before readjudicating 
the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
See also 38 C.F.R. § 3.159(c)(2) and (3).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran's service medical records show that he frequently 
complained of constipation, abdomen pains, and tension 
headaches which increased with stress.  Indeed, a January 
1972 Report of Medical History notes he checked the box 
"Yes" for depression or excessive worry and nervous 
trouble.  However, the January 1972 and March 1973 periodic 
evaluations indicated that his neurologic and psychiatric 
evaluations were within normal limits.  The service medical 
records also note that he had additional bouts of situational 
depression due to his marital problems and from the prolonged 
illness of both of his wife's parents.  Consequently, he 
requested a humanitarian transfer, or discharge from the 
service in August 1974.  

In October 1975 the veteran reported overwhelming personal 
problems involving terminal illnesses in his wife's family.  
The impression was tension headaches and the examiner stated 
that he would certainly concur with the veteran's transfer or 
discharge for humanitarian reasons.  In November 1975 the 
veteran complained of nervousness and tension headaches.  The 
impression was situational depression.  As a result, the 
military physician referred the veteran for a psychiatric 
consultation.  When examined, the veteran reported a history 
of increasing sadness, despondency and inner apathy with his 
current situation especially how the illnesses of his wife's 
parents had had a deleterious effect on his marriage.  The 
physician noted that the veteran's mental status was 
consistent with a diagnosis of moderately severe anti-social 
personality in severe distress over his current 
circumstances.  This examiner recommended a humanitarian 
transfer or an administrative discharge from service due to a 
long-standing character disorder.  In May 1976 a military 
physician diagnosed situational depression again and 
referenced his prior psychological examination.  

However, his separation examination in September 1976 showed 
that his neurologic and psychiatric were normal.  Indeed, his 
Report of Medical History noted that he specifically denied a 
history of depression, excessive worry, and nervous trouble 
of any sort.

The veteran underwent a physical to enlist in the Ohio 
National Guard in September 1978.  This enlistment 
examination was within normal limits with no psychiatric 
disability noted.  On his Report of Medical History in 
September 1978, the veteran specifically denied a history of 
depression, excessive worry or nervous trouble of any sort.  
Indeed, he reported that he had been previously discharged 
from active duty for humanitarian reasons due to the health 
of his in-laws.

The veteran left the Ohio National Guard in November 1979.

Private treatment records from Lancaster-Fairfield Community 
in November 1985 Hospital indicate the veteran was 
hospitalized for a drug overdose and acute depression.  These 
records provide the veteran's first diagnosis of depression 
after service.  

Treatment reports from Chillicothe VAMC reveal that the 
veteran was hospitalized in January 1986 because he was 
suicidal.  He reported family and marital problems and 
indicated that that he was not suicidal.  Indeed, he claimed 
he only wanted to get his spouse's attention.  He received a 
diagnosis of adjustment disorder and depression.

In January 2006, the veteran had a psychological evaluation 
to determine whether he had a diagnosis of PTSD attributable 
to service.  The examiner noted his history of four 
marriages.  The examiner reviewed the veteran's service 
medical records noting his service in the Marine Corps, his 
MOS, and his service aboard the USS St. Louis during Vietnam.  
The veteran described the stressors he experienced in service 
including how his ship came under fire in Vietnam, getting 
shot at by another marine in Okinawa, Japan and witnessing a 
plane crash and recovering the pilot's body.  When examined, 
the veteran reported symptoms of depression, easily angered, 
nightmares, and moodiness.  The examiner opined that his 
symptoms did not fit the DSM criteria for PTSD as he did not 
experience combat related trauma that would qualify for PTSD.  
The examiner only diagnosed depression.

The veteran believes that any current depression disorder is 
a result of his military service.  But there is conflicting 
evidence as to whether his depression disorder is 
attributable to service.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's hospitalization 
records concerning his treatment for 
depression at the VAMC in Columbus or 
Chillicothe, Ohio from November 1976 
through the middle of 1977.  If these 
records no longer exist or are not 
obtained, and further efforts to obtain 
them would be futile, expressly indicate 
this in the file and notify the veteran in 
accordance with the VCAA.

2.  Schedule an appropriate VA compensation 
examination to determine the etiology of the 
veteran's current depression disorder - in 
particular, for a medical opinion indicating 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that any current depression disorder is the 
result of his military service.  The 
designated examiner must review the claims 
file for the veteran's pertinent medical and 
other history, including a complete copy of 
this remand.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

3.  Then readjudicate the claim in light of 
this and any other additional evidence.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them time to respond to 
it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


